

116 HR 8942 IH: Advancing Student Services In Schools Today Act
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8942IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mr. Kennedy (for himself and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize the Secretary of Health and Human Services to award grants to schools and school-based health centers to increase the number of behavioral health care providers in such schools and health centers, and for other purposes.1.Short titleThis Act may be cited as the Advancing Student Services In Schools Today Act or the ASSIST Act.2.Grant program to increase the number of behavioral health care providers in schools and school-based health centersSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following:330N.Grant program to increase behavioral health care providers in schools and school-based health centers(a)In generalNot later than 3 months after the date of the enactment of this section, the Secretary, in consultation with the Secretary of Education, shall award grants to schools and school-based health centers to increase the number of behavioral health care providers in such schools and health centers.(b)ApplicationA school or school-based health center seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including a description of—(1)the behavioral health needs of the school or health center; and(2)with respect to the student population served by the school or health center, how the school or health center will ensure that the behavioral health care providers increased at the school or health center, and the services administered by such providers, are culturally and linguistically diverse.(c)Reports(1)Schools and school-based health centersA school or school-based health center receiving a grant under this section shall submit an annual report to the Secretary accompanied by such information as the Secretary may require, including—(A)the number of behavioral health care providers increased at the school or health center through the grant;(B)the types of services provided by the behavioral health care providers and the efficacy of such services;(C)the practices used by the school or health center to recruit and retain behavioral health care providers; and(D)the rates of retention of behavioral health care providers at the school or health center.(2)SecretaryNot later than 18 months after the date of the enactment of this section, and annually thereafter, the Secretary shall submit to Congress a report on the effectiveness of the grants awarded pursuant to this section.(d)DefinitionsIn this section:(1)Behavioral health care providerThe term behavioral health care provider means an individual who is licensed to provide mental and behavioral health services, including—(A)a school counselor;(B)a school psychologist or any other psychologist;(C)a psychiatrist who specializes in child or adolescent psychiatry; and(D)a school social worker.(2)SchoolThe term school means—(A)an elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965);(B)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965); and(C)a school operated by the Bureau of Indian Affairs.(3)School-based health centerThe term school-based health center has the meaning given such term in section 399Z–1(a)(3)..3.Increasing the applicable FMAP for State expenditures attributable to certain behavioral health servicesSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (b), by striking and (ff) and inserting (ff), and (gg); and(2)by adding at the end the following new subsection:(gg)(1)Notwithstanding any preceding provision of this section, with respect to State expenditures for medical assistance consisting of behavioral health services furnished at a school (as defined in section 330N(d) of the Public Health Service Act) or at a school-based health center (as defined in section 399Z–1(a)(3) of such Act) on or after the date that is 3 months after the date of the enactment of this subsection, the Federal medical assistance percentage otherwise determined under subsection (b) shall, subject to paragraph (2), be equal to 90 percent.(2)Paragraph (1) shall not apply in the case of State expenditures described in such paragraph if application of such paragraph would result in a lower Federal medical assistance percentage for such expenditures than would otherwise apply without application of such paragraph..